
	

114 HRES 80 IH: Providing amounts for the expenses of the Committee on the Judiciary in the One Hundred Fourteenth Congress.
U.S. House of Representatives
2015-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 80
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2015
			Mr. Goodlatte submitted the following resolution; which was referred to the Committee on House Administration
		
		RESOLUTION
		Providing amounts for the expenses of the Committee on the Judiciary in the One Hundred Fourteenth
			 Congress.
	
	
 1.Amounts for Committee ExpensesFor the expenses of the Committee on the Judiciary (hereafter in this resolution referred to as the Committee), including the expenses of all staff salaries, there shall be paid, out of the applicable accounts of the House of Representatives for committee salaries and expenses, not more than $15,580,600.00 for the One Hundred Fourteenth Congress.
 2.Session LimitationsOf the amount specified in section 1— (1)not more than $7,768,700.00 shall be available for expenses incurred during the period beginning at noon on January 3, 2015, and ending immediately before noon on January 3, 2016; and
 (2)not more than $7,811,900.00 shall be available for expenses incurred during the period beginning at noon on January 3, 2016, and ending immediately before noon on January 3, 2017.
 3.VouchersPayments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration.
 4.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.
		
